UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7911


EDDIE LEVORD TAYLOR,

                Plaintiff - Appellant,

          v.

DENNIS DANIELS; NURSE GARRISON; NURSE DANIELS; NURSE CURTIS;
MARVIN CASINO; NURSE DANIAL; NURSE GRESSNER; MR.    BURGESS;
MR. BURCH; MR.     SMITH; OFFICER MCCRORY; OFFICER TAYLOR;
OFFICER PURVISH; OFFICER MCLEAN; OFFICER NEUHOFF; OFFICER
STEVENS; OFFICER MERCER; SERGEANT ARTHUR; SERGEANT ELLIS;
SERGEANT ANDRAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03080-BO)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Levord Taylor, Appellant Pro Se.     Judith Marie Estevez,
Assistant Attorney General, Raleigh, North Carolina; Ginger
Bagley Hunsucker, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh,
North   Carolina;   Donna   Elizabeth  Tanner,   NORTH   CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eddie       Levord   Taylor   appeals    the    district      court’s    orders

denying    his     motions   for   appointment       of    counsel   and     denying

relief    on   his   42   U.S.C.   § 1983     (2012)      complaint.       We   have

reviewed the record and find no reversible error.                    Accordingly,

we deny Taylor’s motion to appoint counsel and affirm for the

reasons stated by the district court.                 Taylor v. Daniels, No.

5:13-ct-03080-BO (E.D.N.C. Oct. 24, 2013; May 2, 2014; Dec. 19,

2014).     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented      in   the   materials

before    this    court   and   argument     would   not    aid    the   decisional

process.



                                                                           AFFIRMED




                                       2